Citation Nr: 1705969	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-16 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right hand, finger, and/or wrist disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from March 2003 to March 2008.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Waco, Texas, Regional Office (RO). In May 2014, the Board remanded the appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is required to ensure compliance with the Board's prior remand directives. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998). In its May 2014 Remand, the Board directed that the Veteran be scheduled for VA examinations. The record reflects that the Veteran but did not receive notification of the June 2014 examinations until after the appointment date had passed. He repeatedly contacted the RO and requested rescheduling, was told he would be rescheduled, but was never rescheduled for the examinations. Therefore, remand is necessary to conduct the necessary VA examinations.

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any right hand, finger, and/or wrist disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran now has any right hand, finger, and/or wrist disorder(s) or has had any such disorder(s) since August 2009.

b.  whether any identified right hand, finger, and/or wrist disorder(s) had its onset during service, originally manifested during service, or was caused by any in-service injury, disease, or event.

c.  whether any identified right hand, finger, and/or wrist disorder(s) manifested within one year of service separation.

The examiner's attention is drawn to the following:

*Service Treatment Record (STR) listing March 2004 right hand injury and April 2004 treatment for right hand pain. VBMS Entry 11/17/2009 (second), p. 53.

*March and April 2004 STRs indicating treatment for right hand disorder. VBMS Entry 11/17/2009 (third), p. 3-9.

*April 2006 STR problem list stating diagnoses of unspecified site of sprain and strain, contusion of hand(s), pain in limb, sprain of unspecified site of hand, and other and unspecified injury to finger. VBMS Entry 11/17/2009 (third), p. 93.

*March 2008 STR listing diagnoses during physical examination for service separation, including fracture of the carpal bone(s), closed fracture right hamate bone, dislocation right wrist closed metacarpal bone proximal end, joint pain in the fingers, and closed fracture right fifth metacarpal bone base. VBMS Entry 11/17/2009 (first), p. 14.

*March 2008 STR physical examination for service separation stating musculoskeletal system was normal. VBMS Entry 11/17/2009 (first), p. 17.

*April 2010 VA examination report.

*October 2013-April 2015 private treatment records indicating complaints of and treatment for hand pain. VBMS Entry 6/12/2015.

2.  Schedule the Veteran for a VA lumbar spine examination to obtain an opinion as to the nature and etiology of any spine disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran now has any lumbar spine disorder(s) or has had any such disorder(s) since August 2009.

b.  whether any identified lumbar spine disorder(s) had its onset during service, originally manifested during service, or was caused by any in-service injury, disease, or event.

c.  whether any identified lumbar spine disorder(s) manifested within one year of service separation.

The examiner's attention is drawn to the following:

*STR noting February and March 2005 treatment for back pain. VBMS Entry 11/17/2009 (second), p. 53.

*February, March, and November 2005 STRs indicating treatment for back pain. VBMS Entry 11/17/2009 (second), p. 46, 51, 68-69, 72-73.

*March 2005 physical profile stating Veteran "should not carry weapon while on duty due to midback pain with muscle spasm." VBMS Entry 11/17/2009 (second), p. 55.

*April 2006 STR problem list which includes unspecified site of sprain and strain, pain in thoracic spine, and spasm of muscle. VBMS Entry 11/17/2009 (third), p. 93.

*October 2007 STRs indicating complaints of low back pain, a diagnosis of a lumbar sprain, and normal lumbar spine X-ray study following a motor vehicle accident. VBMS Entry 11/17/2009 (first), p. 29-30; VBMS Entry 11/17/2009 (third), p. 44-52.

*March 2008 STR listing diagnosis during physical examination for service separation of a backache. VBMS Entry 11/17/2009 (first), p. 14.

*March 2008 STR physical examination for service separation stating musculoskeletal system was normal. VBMS Entry 11/17/2009 (first), p. 17.

*April 2010 VA examination report.

*October 2013-April 2015 private treatment records indicating low back complaints and treatment, including diagnoses of lumbar disc disease with myelopathy and osteoarthritis. VBMS Entry 6/12/2015.

3.  Schedule the Veteran for a VA cervical spine examination to obtain an opinion as to the nature and etiology of any cervical spine disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran now has any cervical spine disorder(s) or has had any such disorder(s) since August 2009.

b.  whether any identified cervical spine disorder(s) had its onset during service, originally manifested during service, or was caused by any in-service injury, disease, or event.

c.  whether any identified cervical spine disorder(s) manifested within one year of service separation.

The examiner's attention is drawn to the following:

*October 2007 STRs indicating complaints of neck pain, decreased cervical spine range of motion, a diagnosis of a cervical strain, and CT study indicating that cervical spine "appears intact" following a motor vehicle accident. VBMS Entry 11/17/2009 (first), p. 27, 29-31 VBMS Entry 11/17/2009 (third), p. 44-52.

*March 2008 STR listing diagnoses during physical examination for service separation, including backache, cervicalgia, and neck sprain. VBMS Entry 11/17/2009 (first), p. 14.

*March 2008 STR physical examination for service separation stating neck and musculoskeletal system were normal. VBMS Entry 11/17/2009 (first), p. 17.

*April 2010 VA examination report.

*October 2013-April 2015 private treatment records indicating neck and cervical spine complaints and treatment, including diagnoses of cervicalgia, osteoarthritis, and cervical disc disease with myelopathy. VBMS Entry 6/12/2015.

4.  Schedule the Veteran for a VA knee examination to obtain an opinion as to the nature and etiology of any left and/or right knee disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran now has any left and/or right knee disorder(s) or has had any such disorder(s) since August 2009.

b.  whether any identified left and/or right knee disorder(s) had its onset during service, originally manifested during service, or was caused by any in-service injury, disease, or event.

c.  whether any identified left and/or right knee disorder(s) manifested within one year of service separation.

The examiner's attention is drawn to the following:

*January-December 2006 STRs indicating treatment for knee complaints, including a suspected diagnosis of gout. VBMS Entry 6/4/2014, p. 29, 33, 48-52, 55-56, 66.

*April 2006 STR problem list, including unspecified site of sprain and strain, pain in limb, pain in joint involving lower leg, and chondromalacia of patella. VBMS Entry 11/17/2009 (third), p. 93.

*May 2006 STR for left knee complaints, including a note to rule out gout and mild rheumatoid arthritis secondary to other joint complaints by the Veteran. VBMS Entry 11/17/2009 (second), p. 19-20.

*June 2006 left knee MRI report. VBMS Entry 11/17/2009 (second), p. 33.

*October 2007 left knee MRI report. VBMS Entry 11/17/2009 (first), p. 7.

*January 2008 STR indicating complaints of and treatment for knee pain. VBMS Entry 11/17/2009 (third), p. 83.

*March 2008 STR listing diagnoses during physical examination for service separation, including joint pain localized to the knee. VBMS Entry 11/17/2009 (first), p. 14.

*March 2008 STR physical examination for service separation stating knee joint pain. VBMS Entry 11/17/2009 (first), p. 17.

*April 2010 VA examination report.

*November 2010 notice of disagreement (NOD) which includes a statement by the Veteran describing his knee symptoms and that he first sought treatment for knee complaints in 2003 or 2004. 

*October 2013-April 2015 private treatment records indicating knee complaints and treatment. VBMS Entry 6/12/2015.

5.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




